Title: From Thomas Jefferson to Alexander Hamilton, 12 December 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia Dec. 12. 1793.

Colo. Humphries having charged Mr. Church our Consul at Lisbon to send us information of the truce between Algiers and Portugal by an Express vessel, he engaged one under Swedish colours to come here with his letters. She is now lying at New York at our expence. Thinking it material to save as much of the expence as we can, by permitting her to be freighted back to Lisbon to which place she is to return, I mentioned to the President that the officer at the head of the customs at New York would be the most proper person to take charge of her. It is with his approbation that I inclose you the Charter-party, stating the terms on which she has been engaged; with a desire that you will give the necessary orders to that officer to do with the vessel what is best for the public interest. I have the honor to be with great respect Sir your most obedt servt

Th: Jefferson

